Citation Nr: 1609983	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's prostate cancer residuals with transurethral resection prostatectomy residuals.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1968 to August 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, established service connection for prostate cancer residuals with transurethral resection prostatectomy residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of September 9, 2010.  In January 2015, the Board remanded the Veteran's claim to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran was scheduled for an April 2015 hearing before a Veterans Law Judge sitting at the RO.  An April 2015 VA memorandum states that the written hearing notice sent to the Veteran provided the wrong time for the Veteran's hearing and the assigned Veterans Law Judge had already returned to Washington, DC when the Veteran reported for his scheduled hearing.  In an April 2015 written statement, the Veteran indicated that he wanted his hearing to be rescheduled.  The requested hearing before a Veterans Law Judge sitting at the RO has not been rescheduled.  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

